Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund April 2015 Update May 20, 2015 Supplement dated May 20, 2015 to Prospectus dated April 24, 2015 Class April ROR YTD ROR Net Asset Value Net Asset Value per Unit A -4.0% -1.2% $15.2M B -4.1% -1.4% $154.0M Legacy 1 -3.8% -0.5% $2.6M Legacy 2 -3.8% -0.6% $0.8M Global 1 -3.8% -0.4% $18.9M Global 2 -3.8% -0.5% $5.7M Global 3 -4.0% -1.0% $82.6M ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The U.S. dollar fell as weaker-than-expected U.S. growth data fueled speculation the Federal Reserve may further delay raising interest rates.The euro strengthened sharply on a favorable economic outlook for the Eurozone and on renewed optimism Greece would be able to renegotiate their debt obligations. Energy:Crude oil markets rallied over 25% and reached a new high for 2015 as both U.S. inventories and active U.S. drilling rigs declined.Continued violence between Saudi Arabia and Yemen contributed to the price increases.Natural gas markets rose following forecasts for abnormally warm temperatures in May. Equities:Asian equity markets moved sharply higher in anticipation China’s new quantitative easing efforts would bolster growth in the region.U.S. equity markets rallied on strong corporate earnings and hopes for a continuation of the Federal Reserve's ongoing, accommodative economic policy. Fixed Income:Global fixed-income markets declined as better-than-expected data from the Eurozone and an expansion of China's quantitative easing initiatives reduced demand for safe-haven assets.U.S. Treasury prices declined as investors liquidated holdings due to uncertainty about potential shifts in monetary policy by the Federal Reserve. Grains/Foods:Wheat markets fell to a 5-year low due to a combination of favorable weather in the Midwest and weaker-than-expected export data.Soybean prices rose as protests involving Brazilian truckers spurred supply concerns. Metals:Precious metals markets finished lower due to weak demand and on speculation the U.S. Federal Reserve may raise interest rates in the 3rd quarter.Prices for industrial metals generally increased after the Chinese government decided to lower capital reserve requirements and, in turn, supported industrial demand forecasts. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended April 30, 2015 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) Change In Unrealized Income (Loss) -12,627,235 -17,500,347 Brokerage Commission -108,620 -464,047 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -256,701 -1,033,393 Change in Accrued Commission -6,982 Net Trading Income (Loss) -10,940,210 Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) -10,818,621 Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee -298,369 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$11,868,355 -$3,074,449 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -11,868,355 -3,074,449 Redemptions -3,725,356 -16,750,984 Balance at April 30, 2015 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A -4.01% -1.20% B -4.07% -1.41% Legacy 1 -3.81% -0.52% Legacy 2 -3.83% -0.60% Global 1 -3.84% -0.41% Global 2 -3.83% -0.46% Global 3 -3.99% -1.00% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
